Order, Supreme Court, New York County, entered June 3, 1977, and judgment entered June 13, 1977, unanimously modified, on the law and in the exercise of discretion, to sever defendant’s counterclaims and to stay execution of the judgment until adjudication of the counterclaims with leave to plaintiff to move to vacate the stay if the counterclaims are not brought to trial and resolved within a reasonable time, and otherwise the order and judgment are affirmed, without costs or disbursements. This disposition is made on constraint of Knitcraft Foundations v City of New York (58 AD2d 536). Concur—Birns, J. P., Silverman, Evans and Markewich, JJ.